Judgment, Supreme Court, New York County (Louis B. York, J), entered October 1, 2004, dismissing this proceeding brought pursuant to CPLR article 78 on the grant of municipal respondents’ motion, unanimously affirmed, without costs. Appeal from order, same court, Justice and entry date, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Petitioners’ State Environmental Quality Review Act (SEQRA)-based challenge to the New York City Childhood Lead *194Poisoning Prevention Act of 2003 (Local Law No. 1 [2004] of City of New York), enacted by respondent City Council (Administrative Code of City of NY, tit 27, ch 2, subch 2, art 14), was properly dismissed for lack of standing (see Society of Plastics Indus. v County of Suffolk, 77 NY2d 761 [1991]). Petitioners have failed to establish environmental harm distinct from that suffered by the public at large (id.; see Matter of Rent Stabilization Assn. of N.Y.C., Inc. v Miller, 15 AD3d 194 [2005]). Concur— Mazzarelli, J.R, Ellerin, Nardelli, Gonzalez and Catterson, JJ.